DETAILED ACTION
Claims 1-10 are pending as submitted on 10/12/21.

Response to Arguments
This final action is a response to the arguments filed on September 14, 2022.  No claims have been amended as a result of the previous action; the rejections have been maintained.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “constituent material distributing element” in claims 3 & 5 and “length control element” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 & 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons et al., US 5,472,541.
With regard to claim 1, Simmons teaches a known laminating device comprising a conveyor (10) capable of moving composite materials past a sequential heater (42/60), nip (82/83) and cooler (90) in order to form a laminate product (throughout, e.g. abstract, [FIGS. 1-4]).
With regard to claim 2, a powered drive roller is also taught [Col. 3, 59-65].
With regard to claims 3 & 5-6, “constituent material distribution elements” (26/36) are also taught and include a powder coater [Col. 4, 28-32].

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meeker et al., US 5,759,927.
With regard to claim 1, Meeker teaches known laminating devices comprising a conveyor (10/12/46/48) capable of moving composite materials past a sequential heater (26/66), nip (32/34/72/74) and cooler (38/78) in order to form a laminate product (throughout, e.g. abstract, [FIGS. 1-4]).
With regard to claim 2, a powered drive roller would have been understood by one of ordinary skill in order to operate the device.
With regard to claims 3-6, “constituent material distribution elements” are also taught and may include a chopper (18) & powder coater (20) [Col. 2, 45-54 & FIG. 1].

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamb, Sr. et al., US 4,810,445.
With regard to claim 1, Lamb ‘445 teaches a known laminating device comprising a conveyor (26/54) capable of moving composite materials past a sequential heater (14), nip (16) and cooler (22) in order to form a laminate product (throughout, e.g. abstract, [FIG. 1]).
With regard to claim 2, a powered drive roller would have been understood by one of ordinary skill in order to operate the device (e.g. [Col. 4, 22-25]).
With regard to claims 3-6, “constituent material distribution elements” are also taught and include a chopper (11) & powder coater (12) [FIG. 1].
With regard to claim 7, a general “length control element” to cut the product to length is also taught [Col. 5, 20-22].
With regard to claim 8, multi-stage heating/nipping between multiple pairs of such stations (14/16/18/20) prior to arrival at first/second “cooling elements” (22) is also taught [Col. 3, 28 – Col. 4, 25]).
With regard to claim 9, the process of traveling from a “first cooling element” to a “second cooling element” (i.e. any two portions of the various disclosed cooling stations) during conveyance would naturally progressively cool the work to lower and lower temperatures.
With regard to claim 10, the heaters are capable of heating above a melting temperature of a workpiece [Col. 4, 49-54].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 & 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al., US 5,472,541 in view of Lamb, Sr., 5,137,668.
With regard to claim 4, the teachings of Simmons have been detailed above, and while this reference does not expressly disclose a chopper, these were conventional to use in inline composite laminators, as shown for example by Lamb ‘668, which teaches the use of a chopper to pulverize scrap material to form laminate boards [Col. 2, 63-67].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Lamb ‘668 with those of Simmons, in order to provide a laminating system which can recycle scrap material using only known components with predictable success.
With regard to claim 7, the use of a general discrete length cutter in order to form a “panel” or “board” from a continuous laminate web would have been understood by one of ordinary skill as implicit in each of these prior art references (as well as prima facie obvious to incorporate).
With regard to claim 8, while Lamb also teaches the use of multiple heaters/nips (20/22/24/26) to heat under pressure prior to a cooling step, it would also have been generally prima facie obvious to duplicate such stations for repeating their same function, as this would produce only a predictable result (further heating/nipping); see MPEP 2144.04(VI)B, prior to arrival at the first/second “cooling elements” of Simmons (the simple duplication of cooling elements for further cooling also being similarly obvious).
With regard to claim 9, the process of traveling from a “first cooling element” to a “second cooling element” (i.e. any two portions of the disclosed cooling stations) during conveyance would naturally progressively cool the work to lower and lower temperatures.
With regard to claim 10, the heaters of each reference are capable of & specifically directed to melting polymers in the workpieces (see abstracts).

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed September 14, 2022 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.  As noted previously, Simmons, Meeker & Lamb each disclose pressure rollers at a defined nip which are capable of performing the compression step in question and which are considered to meet the claim.  Applicant appears to argue that the prior art does not explicitly recite Applicant’s precise intended use for such a roller; however, recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP 2114/2115.  Applicants have made no arguments against the capabilities of the common nip rollers of the prior art.  The instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745